Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-3, 5-10, 12-20 have been rejected.
Claims 4, 11 have been objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over Houston United States Patent 6,493,656 hereinafter H in view of Aida United States Patent Application 2014/0317347 hereinafter A.
In regard to claims 1, 8, 15

H does not disclose the disabling comprising electronically removing access to the one or more disk devices.
A teaches the disabling comprising electronically removing access to the one or more disk devices. (Paragraph 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disabling comprising electronically removing access to the one or more disk devices of A into the computer implemented method of H.
A person of ordinary skill in the art would have been motivated to apply the disabling comprising electronically removing access to the one or more disk devices of A because as A states in the background; “For example, a HDD includes a plurality of disks, and one or more physical heads associated with each disk to enable read and write operations to the disk. If one of the
physical heads fails, the portion of the HDD associated with the failed physical head is lost, but the remainder of the HDD system associated with the remaining physical heads 
In regard to claims 2, 9, 16
H discloses the computer-implemented method of claim 1, wherein each attribute field of the plurality of attribute fields is associated with one or more of an attribute name field, a memory drive type indicator field, and a raw data definition field. (Column 7; Lines 55-58)
In regard to claims 3, 10, 17
H discloses the computer-implemented method of claim 2, wherein the raw data definition field associated with the reassignment field includes a definition indicating that a select byte value stores an identifier of a head of a disk drive and that a particular byte value range stores a number of reassigns for the head at the byte value. (Figure 3B)
In regard to claims 5, 12, 18
H discloses the computer-implemented method of claim 1 further comprising: in response to the failure prediction, generating, by the system, a failure notification indicating that the one or more disk devices have been predicted to fail; and transmitting, by the system, the failure notification to a user device associated with the one or more drives. (Patent 5828583 by incorporation by reference Column 1)
In regard to claims 6, 13, 19
H discloses the computer-implemented method of claim 1 further comprising: generating a set of suggested analytics rules based on trends across the plurality 
In regard to claims 7, 14, 20
H discloses the computer-implemented method of claim 1, wherein the plurality of attribute fields further includes at least a relative vibration monitor field, a helium monitor field, a program fail count field, an erase fail count field, or an available reserve flash memory space field. (Patent 5828583 by incorporation by reference Column 43)
Allowable Subject Matter
Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892.
Response to Applicant Remarks and Arguments
Arguments and remarks received 6/21/2021 have been fully considered and are not persuasive in light of the newly submitted 103 rejection Houston in view of Aida.
In regard the main argument which states; “Applicant respectfully submits that detecting drives that have already failed as described in Houston is not the same as, nor does it suggest “performing a failure prediction based on attribute data of the drive log page of the plurality of disk devices to identify one or more disk devices that are predicted to fail” as described inter alia emphasis added in claims 1, 8, and 15”.

Examiner points Applicant to the following passage; “A drive failure prediction capability sometimes called SMART capability, indicator 332 is defined in the SAMRT specification “DRIVE FAILURE PREDICTION CAPABILITY”” Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/A.R./
/Amine Riad/
Primary Examiner